DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. The claim(s) recite(s) the method steps of “subsequent sample genetic analysis”, “microRNA results are sent” and “data reporting wherein a user’s microRNA levels are presented in the form of Alzheimer’s risk factor assessment” . This judicial exception is not integrated into a practical application because the data gathering steps required to use the correlation of Alzheimer’s to microRNA levels do not add a meaningful limitation to the method as they are insignificant extra-solution activity.  . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of genetic analysis, data transmission to a smartphone, data reporting are well-understood, routine, conventional activity of computers and life sciences as recognized by the court decisions listed in MPEP 2106.05(d)(II).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Claims 1 and 18 recite limitations “internet connection means” and claim 14 recited “sample collection means” are interpreted.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over “A DIY medical diagnosis app” March 23, 2014, weblink: https://www.kurzweilai.net/a-diy-medical-diagnosis-app accessed on 12/19/2019 hereinafter “Colorimetrix 2014”) in view of Edwards (2014/0235963) and further in view of Mizusawa et al (WO2014/192907).
Regarding claim 1. Colorimetrix 2014 teach a personal health monitoring system comprising: A saliva sample collection device (Pg. 2, How it works step 1: saliva tested with colorimetric test), a smartphone personal communication device incorporating one or more central processing units, internet connection means, health sample subsequent analysis hardware, health sample interpretation software and communication of saliva sample health care results (Pg. 2, How it works steps 2-3). It is noted that the “Alzheimer’s” in the preamble is not supported by apparatus specific to Alzheimer’s monitoring.  The limitation is considered functional language and therefore the device of Colorimetrix is capable of detecting biomarkers associated with Alzheimer’s. Colorimetrix is silent to an artificial intelligence element and cloud computing element.  
Edwards et al teach medical device where the data is transmitted to a mobile computing device. (Abstract). The device can measure glucose using a glucose strip (Para. 0037). Edwards et al teach transmitting medical sensor data to an artificial intelligence tool made available by Internet cloud services 106 ("cloud computing element for interpretation and communication of glucose in saliva sample health care results"). For example, the artificial intelligence tool may determine trends from the medical data and may provide the trends to a physician for review (Para. 0048). It is desirable to provide 
Colorimetrix 2014/Edwards fail to teach additionally comprises genetic analysis hardware reporting microRNA levels corresponding to Sequence ID #1.   Mizusawa et al teach biomarkers to differentiate between motor nerve disorders using microRNA including miR-4492 (Pg. 1. Claim 1).  microRNA expression is known to change in neurodegenerative diseases (p. 4 para7) It is advantageous to use microRNA as an accurate way to diagnose diseases in the body.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the microRNA of Mizusawa to the Colorimetrix 2014/Edwards to provide the above advantage of accurately diagnosing diseases in the body.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colorimetrix 2014/Edwards/Mizusawa and further in view of Chakraborty et al (US 2014147454).
Regarding claim 5, Colorimetrix 2014/Edwards/Mizusawa fail to teach additionally comprises genetic analysis hardware reporting microRNA levels corresponding to Sequence ID #2.  Chakraborty teach microRNA 6087 (Table 11, col. 72) and the diagnosis of Alzheimer’s (Para. 0445).  It is advantageous to use microRNA as an accurate way to diagnose diseases in the body.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the microRNA of Chakraborty et al to the Colorimetrix 2014/Edwards/Mizusawa to provide the above advantage of accurately diagnosing diseases in the body.
6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colorimetrix 2014/Edwards/Mizusawa/Chakraborty in view of Moeller et al (WO-2008061537-A2).
Regarding claim 6, Colorimetrix 2014/Edwards/Mizusawa/Chakraborty fail to teach additionally comprises genetic analysis hardware reporting microRNA levels corresponding to Sequence ID #3.  Moeller teach microRNA-133a (Table 2, seq 59).  It is advantageous to use microRNA as an accurate way to diagnose diseases in the body.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the microRNA of Moeller et al to the Colorimetrix 2014/Edwards/Mizusawa/Chakraborty to provide the above advantage of accurately diagnosing diseases in the body.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colorimetrix 2014/Edwards/Mizusawa/Chakraborty/Moeller in view of Peralta et al (WO 2005013901).  
Regarding claim 7, Colorimetrix 2014/Edwards/Chakraborty/Moeller fail to teach additionally comprises genetic analysis hardware reporting microRNA levels corresponding to Sequence ID #4.  Peralta teach microRNA-1d (Table 2, seq 213, note that T replaces U in RNA).  It is advantageous to use microRNA as an accurate way to diagnose diseases in the body.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the microRNA of Peralta et al to the Colorimetrix 2014/Edwards/Mizusawa/Chakraborty/Moeller to provide the above advantage of accurately diagnosing diseases in the body.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colorimetrix 2014/Edwards/Mizusawa/Chakraborty/Moeller/Peralta in view of Sinden et al (WO 2014125276).  
Regarding claim 8, Colorimetrix 2014/Edwards/Mizusawa/Chakraborty/Moeller/Peralta fail to teach additionally comprises genetic analysis hardware reporting microRNA levels corresponding to Sequence ID #5. Sinden teach microRNA-4492 related to neural stem cells (Abstract).  It is advantageous .
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colorimetrix 2014/Edwards/Mizusawa/Chakraborty/Moeller/Peralta/Sinden in view of Holmes (US 2014/0296089.
  Regarding claims 9-10, Colorimetrix2014/Edwards/Mizusawa/Chakraborty/Moeller/Peralta/Sinden fails to teach enzyme-linked immunosorbent assay (ELISA) chemical analysis functionality; chromatography and mass spectrometry functionality.
Holmes teach a system for sample assay.  Holmes teach the (ELISA) chemical analysis functionality (Para. 1731-1733), chromatography and mass spectrometry functionality (Para. 0008,0070) It is desirable to provide enzyme-linked immunosorbent assay (ELISA) chemical analysis functionality; chromatography and mass spectrometry functionality.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the enzyme-linked immunosorbent assay (ELISA) chemical analysis functionality; chromatography and mass spectrometry functionality of Holmes to the Colorimetrix 2014/Edwards/Mizusawa/Chakraborty/Moeller/Peralta/Sinden system to provide the above advantage of allowing for assays that are specific for an individual antigen.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colorimetrix 2014/Edwards/Mizusawa/Chakraborty/Moeller/Peralta/Sinden/Holmes and further in view of Roberts et al (US 2016/0007893).

Roberts teach devices, systems and methods are provided for the real-time detection of disease through constant or periodic monitoring of biomolecules in an individual without laboratory sampling. Biomolecule detector devices may be worn in contact with skin, or be implanted in fluid communication with a biological fluid to provide information and identity of disease-related circulating biomolecules in an individual (Abstract).  Roberts teach diseases also detected such as Alzheimer’s (Para. 0068).  It is advantageous to provide monitoring of fungal, microbial, and viral as potential diseases that manifest as secondary infections to other diseases.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the monitoring of fungal, microbial, and viral of Roberts to the device of Colorimetrix 2014/Edwards/Mizusawa/Chakraborty/Moeller/Peralta/Sinden/Holmes to provide the above advantage of monitoring potential diseases that manifest as secondary infections to other diseases.  
Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colorimetrix 2014 and further in view of Chakraborty et al (US 2014147454)
Regarding claims 14, Colorimetrix teach a method for personal health data monitoring comprising the steps of: Sample preparation by exposing a sample collection means to saliva, (Pg. 2, How it works step 1: saliva tested with colorimetric test).  Colorimetrix teach data reporting but is silent to Subsequent sample genetic analysis, Data transmission wherein user microRNA results are sent to a user's smartphone device, Data reporting wherein a user's microRNA levels are presented in the form of Alzheimer's risk factor assessment.
Chakraborty teach microRNA 6087 (Table 11, col. 72) and the diagnosis of Alzheimer’s (Para. 0445).  It is advantageous to use microRNA as an accurate way to diagnose diseases in the body.  Combining prior art elements according to known methods to yield predictable results is known.  
Regarding claim 15, Colorimetrix/Chakraborty teach a data alert wherein abnormal microRNA levels are reported to the user's family members and designated medical providers (Pg. 2, How it works step 2-3).
Regarding claim 16, Colorimetrix/Chakraborty teach device and method wherein the microRNA levels are selected from the group consisting of microRNA 4508, microRNA-6087, microRNA-133a-3P, microRNA-1-3p and microRNA-4492. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colorimetrix 2014 and Edwards and further in view of Chakraborty et al (US 2014147454)
Regarding claim 18, Colorimetrix 2014 teach a personal health monitoring system comprising: A saliva sample collection device (Pg. 2, How it works step 1: saliva tested with colorimetric test), a smartphone personal communication device incorporating one or more central processing units, internet connection means, health sample subsequent analysis hardware, health sample interpretation software and communication of saliva sample health care results (Pg. 2, How it works steps 2-3). It is noted that the “Alzheimer’s” in the preamble is not supported by apparatus specific to Alzheimer’s monitoring.  The limitation is considered functional language and therefore the device of Colorimetrix is capable of detecting biomarkers associated with Alzheimer’s. Colorimetrix is silent to an artificial intelligence element and cloud computing element.  
Edwards et al teach medical device where the data is transmitted to a mobile computing device. (Abstract). The device can measure glucose using a glucose strip (Para. 0037). Edwards et al teach transmitting medical sensor data to an artificial intelligence tool made available by Internet cloud 
Colorimetrix 2014/Edwards fail to teach additionally comprises genetic analysis hardware reporting microRNA levels corresponding to Sequence ID #1.   Mizusawa et al teach biomarkers to differentiate between motor nerve disorders using microRNA including miR-4492 (Pg. 1. Claim 1).  microRNA expression is known to change in neurodegenerative diseases (p. 4 para7) It is advantageous to use microRNA as an accurate way to diagnose diseases in the body.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the microRNA of Mizusawa to the Colorimetrix 2014/Edwards to provide the above advantage of accurately diagnosing diseases in the body.


Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive.  No arguments were made to the current claims rejections.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dennis White/Primary Examiner, Art Unit 1798